         Case 7:16-cr-00832-KMK Document 142 Filed 08/02/19 Page 1 of 1




                                                            August 2, 2019

Hon. Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

                      Re:     United States v. Nicholas Tartaglione
                              16 Cr. 832 (KMK)

Your Honor:

        We consent to the full sealing of Exhibits A, C, and D attendant to our motion to suppress
certain cell site evidence, and we apologize for our error in uploading these materials.




                                                            Respectfully submitted,



                                                                   /s/ Bruce Barket
                                                            Bruce A. Barket
                                                            Aida F. Leisenring
                                                            Alexander R. Klein
CC via ecf: all counsel
